Citation Nr: 1510210	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-08 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right hip disability, to include bursitis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel






INTRODUCTION

The Veteran had active military service from July 1992 to November 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for a right hip disability.

This matter was before the Board in April 2014 where it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Boards April 2014 remand directives, an addendum opinion was to be obtained to determine whether the appellant's current right hip disability was related to the complaints of right hip pain noted during military service.  The examiner was asked to provide reasoning for her opinion.  As part of the supporting rationale, the examiner was to discuss the lay statements of record regarding continuity of symptomatology.  

An addendum opinion was obtained in May 2014.  The examiner determined that it appeared less likely than not the appellant's current hip condition began while on active duty.  The examiner noted that the record demonstrated initial treatment for a hip disability from 1999 to 2001.  The appellant had recurrent hip pain in 2009.  The examiner determined that it did not appear that the hip pain in 2009 was related to the bursitis treated in 1999.  The examiner noted that the evidence demonstrated that the hip pain had resolved.  Lastly, the examiner reported that the Veteran's more current diagnosis of arthralgia in 2009 was likely accurate in this case and was not necessarily related to hip bursitis.

The Board finds that the addendum opinion is inadequate.  In this regard, the examiner failed to discuss the lay statements of record regarding continuity of symptomatology.  Additionally, the examiner did not provide a rationale to support her opinion that the Veteran's arthralgia of the right hip was not related to hip bursitis.  As such, the Board is required to remand the claim to obtain the requested opinion.  Stegall v. West, 11 Vet. App. 268 (1998).

Subsequent to the VA addendum opinion, the Veteran submitted an article discussing trochanteric bursitis.  Accordingly, the article must be reviewed by the VA examiner on remand.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an examiner who has not previously examined the Veteran to determine the etiology of any current right hip disability.  The claims file, including this remand, must be reviewed by the examiner.  All necessary studies and tests should be conducted, which may include x-rays and/or MRIs.

The examiner should identify all right hip disabilities.  Thereafter, the examiner should provide an opinion as to whether any current right hip disability is at least as likely as not (a 50 percent or greater probability) related to military service, to include the right hip bursitis diagnosed during service.

The examiner must provide a rationale for each opinion given.  The examiner should specifically discuss the credible lay statements of continuity of symptomatology since service.  The examiner should also discuss the article regarding trochanteric bursitis provided the Veteran.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2. If the issue on appeal remains denied, issue a supplemental statement of the case, then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

